DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 05, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0190519 A1 to Cho et al. (“Cho”) in view of U.S. Patent Application Publication No. 2011/0094575 A1 to Phan et al. (“Phan”).										As to claim 1, although Cho discloses a display device comprising: a light emitting layer (232) emitting light in response to a supplied electric current; a first insulating layer (1st 310) arranged above a path of light emitted from the light emitting layer (232), having a first refractive index (¶ 0074); and a second insulating layer (2nd 310, 320, 322) including a first portion (below 322) arranged in contact with the first insulating layer (1st 310) on an opposite side of the light emitting layer (232) with respect to the first insulating layer (1st 310), and a second portion (above 322) arranged further from the first insulating layer (1st 310) than the first portion (below 322), wherein a refractive index (SiO to SiN) of a part (SiO to SiN) of the first portion (below 322) parabolically increases from a second refractive index (SiON) to a third refractive index (SiN) the further away from the first insulating layer (1st 310), a refractive index (SiN to SiO) of a part (SiN to SiO) of the second portion (above 322) parabolically decreases st 310), the refractive index (SiO to SiN) of the part (SiO to SiN) of the first portion (below 322) continuously changes, a refractive index (2nd 310) of another part (2nd 310) of the first portion (below 322) does not continuously change, the refractive index (SiN to SiO) of the part (SiN to SiO) of the second portion (above 322) continuously changes, and a refractive index (1st 310) of another part (1st 310) of the second portion (above 322) does not continuously change (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, ¶ 0044, ¶ 0045, ¶ 0047, ¶ 0049, ¶ 0050, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0060, ¶ 0063, ¶ 0072, ¶ 0073, ¶ 0074, ¶ 0075, ¶ 0077, ¶ 0093, ¶ 0096, ¶ 0099, ¶ 0103, ¶ 0104, ¶ 0105) (Notes: 320 is between 310 and 322 as taught in ¶ 0053 and ¶ 0055. Further, the continuous varying refractive indices by material compositions taught by Cho correspond to the disclosed structures. Lastly, the organic encapsulation film 310 may be a multi-layer film such that at least the first of the multi-layer film meets the first insulating layer and another of the multi-layer film has the refractive index of the first and second portions that does not continuously change), Cho does not further disclose wherein the refractive index of the part of the first portion linearly increases from the second refractive index to the third refractive index the further away from the first insulating layer and the refractive index of the part of the second portion linearly decreases from the third refractive index to the fourth refractive index the further away from the first insulating layer.								However, Cho does disclose in order to minimize a degree of light reflection at an interface between the insulating layers, the refractive index gradually and parabolically increases or decreases by controlling nitrogen/nitride and oxygen/oxide (See ¶ 0054, ¶ As to claim 2, Cho further discloses wherein a difference between the first refractive index (¶ 0074) and the second refractive index (SiON) is smaller than a difference between the first refractive index (¶ 0074) and the third refractive index (SiN) (See Fig. 3) (Note: the difference from the second refractive index of SiON closer to the first refractive index is smaller than the difference between the first refractive index and the third refractive index of SiN).									As to claim 3, Cho further discloses wherein the first refractive index (¶ 0074) is lower than the second refractive index (SiON) (See Fig. 3, ¶ 0051).					As to claim 4, Cho further discloses wherein the first portion (below 322) st 310) (See Fig. 3, ¶ 0052, ¶ 0103, ¶ 0104, ¶ 0105).										As to claim 5, Cho further discloses wherein the second portion (above 322) includes silicon oxynitride, and a ratio of nitrogen to oxygen decreases the further the second portion (above 322) is from the first insulating layer (1st 310) (See Fig. 3, ¶ 0052, ¶ 0103, ¶ 0104, ¶ 0105).										As to claim 6, Cho further discloses wherein the second insulating layer (2nd 310, 320, 322) has a third portion (322) including silicon nitride between the first portion (below 322) and the second portion (above 322) (See Fig. 3, ¶ 0073).				As to claim 7, Cho further discloses wherein a thickness of the third portion (322) is thicker than a total thickness of the first portion (below 322) and the second portion (above 322) (See Fig. 2, ¶ 0075) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com such that the third portion 322 is thicker than a total thickness of the first and second portions).		As to claim 9, Cho further discloses wherein the second refractive index (SiON) is the same as the fourth refractive index (SiON) (See Fig. 3).					As to claim 16, Cho discloses a display device comprising: a light emitting layer (232) emitting light in response to a supplied electric current; a first insulating layer (1st 310) arranged above a path of light emitted from the light emitting layer (232); a second insulating layer (2nd 310, 320, 322) including a first portion (below 322) arranged in contact with the first insulating layer (1st 310) on the opposite side of the light emitting layer (232) with respect to the first insulating layer (1st 310), and a second portion st 310) than the first portion (below 322), wherein a ratio of nitrogen to oxygen of a part (SiO to SiN) of the first portion (below 322) parabolically increases the further away from the first insulating layer (1st 310), a ratio of nitrogen to oxygen of a part (SiN to SiO) of the second portion (above 322) parabolically decreases the further away from the first insulating layer (1st 310), the ratio of nitrogen to oxygen of the part (SiO to SiN) of the first portion (below 322) continuously changes, a ratio of nitrogen to oxygen of another part (2nd 310) of the first portion (below 322) does not continuously change, the ratio of nitrogen to oxygen of the part (SiN to SiO) of the second portion (above 322) continuously changes, and a ratio of nitrogen to oxygen of another part (1st 310) of the second portion (above 322) does not continuously change (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, ¶ 0044, ¶ 0045, ¶ 0047, ¶ 0049, ¶ 0050, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0060, ¶ 0063, ¶ 0072, ¶ 0073, ¶ 0074, ¶ 0075, ¶ 0077, ¶ 0093, ¶ 0096, ¶ 0099, ¶ 0103, ¶ 0104, ¶ 0105) (Notes: 320 is between 310 and 322 as taught in ¶ 0053 and ¶ 0055. Further, the continuous varying refractive indices by material compositions taught by Cho correspond to the disclosed structures. Lastly, the organic encapsulation film 310 may be a multi-layer film such that at least the first of the multi-layer film meets the first insulating layer and another of the multi-layer film has the ratio of nitrogen to oxygen of the another part of the first and second portions that does not continuously change), Cho does not further disclose wherein the ratio of nitrogen to oxygen of the part of the first portion linearly increases the further away from the first insulating layer and the ratio of nitrogen to oxygen of the part of the second portion linearly decreases the further away from the first insulating layer.										As to claim 17, Cho further discloses wherein the first portion (below 322) and the second portion (above 322) include silicon oxynitride (See Fig. 3, ¶ 0052, ¶ 0103, ¶ 0104, ¶ 0105).										As to claim 18, Cho further discloses wherein the second insulating layer (2nd 310, 320, 322) has a third portion (322) including silicon nitride between the first portion (below 322) and the second portion (above 322) (See Fig. 3, ¶ 0073).				As to claim 19, Cho further discloses wherein a thickness of the third portion a part of any whole, either separated from or integrated with it by Dictionary.com such that the third portion 322 is thicker than a total thickness of the first and second portions).	
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0190519 A1 to Cho et al. (“Cho”) and U.S. Patent Application Publication No. 2011/0094575 A1 to Phan et al. (“Phan”) as applied to claims 1 and 16 above, and further in view of U.S. Patent Application Publication No. 2016/0240589 A1 to Jeong (“Jeong”). The teachings of Cho and Phan have been discussed above.
As to claim 10, although Cho discloses further comprising: a third insulating layer (protective layer) having a refractive index, arranged in contact with the first insulating layer (1st 310) on the opposite side of the second insulating layer (2nd 310, 320, 322) with respect to the first insulating layer (1st 310) (See ¶ 0099), Cho and Phan do not further disclose wherein the third insulating layer having a refractive index higher than the third refractive index.										However, Jeong does disclose wherein the third insulating layer (150) having a refractive index (2.5) as a protective layer (150) (See Fig. 2, ¶ 0054, ¶ 0062, ¶ 0063, ¶ 0064, ¶ 0066, ¶ 0069, ¶ 0070, ¶ 0072).									In view of the teachings of Cho and Jeong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cho to have wherein the third insulating layer having a refractive index higher than the third refractive index because the third insulating layer having a high As to claim 11, Cho in view of Jeong further discloses wherein the light emitting layer (232/130) includes a first light emitting layer (130g) emitting a first light in response to a supplied electric current, and a second light emitting layer (130b) emitting a second light in a different color to the first light in response to a supplied electric current; the first insulating layer (1st 310/160) is arranged above a path of light of the first light and the second light, and a thickness of the third insulating layer (150) in a region through which the first light passes differs from a thickness of the third insulating layer (150) in a region through which the second light passes (See Jeong Fig. 2, ¶ 0063).	
As to claim 20, although Cho discloses further comprising: a third insulating layer (protective layer) having a refractive index arranged in contact with the first insulating layer (1st 310) on the opposite side of the second insulating layer (2nd 310, 320, 322) with respect to the first insulating layer (1st 310) (See ¶ 0099), Cho does not further disclose wherein the third insulating layer having a higher refractive index than the first insulating layer, wherein the light emitting layer includes a first light emitting layer emitting a first light in response to a supplied electric current, and a second light emitting layer emitting a second light of a different color to the first light in response to a supplied electric current, the first insulating layer is arranged above a path of the first light and the second light, and a thickness of the third insulating layer in a region through which the first light passes differs from a thickness of the third insulating layer in a region through which the second light passes.						However, Jeong does disclose wherein the third insulating layer (150) having a .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0190519 A1 to Cho et al. (“Cho”) and U.S. Patent Application Publication No. 2011/0094575 A1 to Phan et al. (“Phan”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0240589 A1 to Jeong (“Jeong”) and U.S. Patent Application Publication No. 2014/0027725 A1 to Lim et al. (“Lim”). The teachings of Cho and Phan have been discussed above.
	As to claim 12, although Cho discloses the second insulating layer (2nd 310, 320, 322) (See Fig. 3), Cho and Phan do not disclose further comprising: a sealing layer having a fifth refractive index arranged in contact with the second insulating layer on the opposite side of the first insulating layer with respect to the second insulating layer, wherein a difference between the fifth refractive index and the fourth refractive index is smaller than a difference between the fifth refractive index and the third refractive index.		However, Jeong does disclose further comprising: a sealing layer (170) having a fifth refractive index of an organic filter (170) arranged in contact with the second insulating layer (160) on the opposite side of the first insulating layer (150) with respect to the second insulating layer (160) (See Fig. 2, ¶ 0054, ¶ 0062, ¶ 0063, ¶ 0064, ¶ 0066, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0072) (Notes: the sealing layer seals a top of the second insulating layer) and Lim does disclose wherein the fifth refractive index of an organic filter (273) is about 1.5 (See Fig. 4, ¶ 0048, ¶ 0071).							In view of the teachings of Cho, Jeong, and Lim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cho and Jeong to have further comprising: a sealing layer having a fifth refractive index arranged in contact with the second insulating layer on the opposite side of the first insulating layer with respect to the second insulating layer, As to claim 13, Cho in view of Jeong and Lim further discloses wherein the fifth refractive index (about 1.5) is higher than the fourth refractive index (SiON about 1.4 as disclosed in the Specification) (See Fig. 3).								As to claim 14, Cho in view of Jeong and Lim further discloses wherein the sealing layer (170/273) is an organic insulating layer (170/273) (See Jeong Fig. 2, ¶ 0071 and Lim Fig. 4).

Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicant’s disclosure: Chen et al. (US 2015/0077646 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815